Exhibit 10.1
 
REVOLVING LINE OF CREDIT AGREEMENT
 
This Revolving Line of Credit Agreement (the "Loan Agreement"), dated as of
February 9, 2011 is by and between VISION GLOBAL SOLUTIONS, INC, a Nevada
corporation (the “Borrower”) and NAVITAS CAPITAL, LLC, a Nevada limited
liability company ("Lender”).
 
In consideration of the mutual covenants, representations, warranties and
agreements herein contained, the parties hereto agree as follows:
 
1. DEFINITIONS.
 
a. “Indebtedness” means at a particular time, without duplication, (i) any
indebtedness for borrowed money or issued in substitution for or exchange of
indebtedness for borrowed money, (ii) any indebtedness evidenced by any note,
bond, debenture or other debt security, (iii) any indebtedness for the deferred
purchase price of property or services with respect to which a Person is liable,
contingently or otherwise, as obligor or otherwise (other than trade payables
and other current liabilities incurred in the ordinary course of business), (iv)
any commitment by which a Person assures a creditor against loss (including,
without limitation, contingent reimbursement obligations with respect to letters
of credit), (v) any obligations under capitalized leases with respect to which a
Person is liable, contingently or otherwise, as obligor, guarantor or otherwise,
or with respect to which obligations a Person assures a creditor against loss,
(vi) any indebtedness secured by a Lien on a Person’s assets and (vii) any
unsatisfied obligation for “withdrawal liability” to a “multiemployer plan” as
such terms are defined under ERISA.
 
b. “Person” means an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization and a governmental entity or any
department, agency or political subdivision thereof.
 
2. Lender hereby establishes for a period extending to March 31, 2012 (the
"MATURITY DATE") a revolving line of credit (the "CREDIT LINE") for Borrower in
the principal amount of One Hundred Thousand Dollars ($100,000.00) (the "CREDIT
LIMIT"). In connection herewith, Borrower shall execute and deliver to Lender a
Promissory Note (the “Note”) in the amount of the Credit Limit and in form and
content satisfactory to Lender. All sums advanced on the Credit Line or pursuant
to the terms of this Loan Agreement (each an "ADVANCE") shall become part of the
principal of said Note.  Principal and accrued interest outstanding from
previous Notes between Borrower and Lender shall transfer to this revolving line
of credit after which the Previous Notes shall become satisfactorily discharged
as paid-in-full.
 
3. ADVANCES. Any request for an Advance may be made from time to time and in
such amounts as Borrower may choose; provided, however, any requested Advance
will not, when added to the outstanding principal balance of all previous
Advances, exceed the Credit Limit. Requests for Advances may be made orally or
in writing by such officer of Borrower authorized by it to request such
Advances. Until such time as Lender may be notified otherwise, Borrower hereby
authorizes its Chief Executive Officer, President or any Vice President to
request Advances. Lender may refuse to make any requested Advance if an event of
default has occurred and is continuing hereunder either at the time the request
is given or the date the Advance is to be made, or if an event has occurred or
condition exists which, with the giving of notice or passing of time or both,
would constitute an event of default hereunder as of such dates.  The funds from
the Advances will be used by the Borrower for operating expenses in connection
with the operations of the Borrower.
 
 
1

--------------------------------------------------------------------------------

 
 
4. INTEREST. All sums advanced pursuant to this Loan Agreement shall bear
interest from the date each Advance is made until paid in full at the rate of
ten percent (10%) per annum, compounding daily on outstanding balance (the
"EFFECTIVE RATE").
 
5. REPAYMENT. The entire unpaid principal balance, together with any accrued
interest and other unpaid charges or fees hereunder, shall be due and payable on
the Maturity Date. All payments shall be made to Lender at such place as Lender
may, from time to time, designate. All payments received hereunder shall be
applied, first, to any costs or expenses incurred by Lender in collecting such
payment or to any other unpaid charges or expenses due hereunder; second, to
accrued interest; and third, to principal. Borrower may prepay principal at any
time without penalty.
 
6. REPRESENTATIONS AND WARRANTIES. In order to induce Lender to enter into this
Loan Agreement and to make the advances provided for herein, Borrower represents
and warrants to Lender as follows:
 
a. Borrower is a duly organized, validly existing, and in good standing under
the laws of the State of Nevada with the power to own its assets and to transact
business in California, and in such other states where its business is
conducted.
 
b. Borrower has the authority and power to execute and deliver any document
required hereunder and to perform any condition or obligation imposed under the
terms of such documents.
 
c. The execution, delivery and performance of this Loan Agreement and each
document incident hereto will not violate any provision of any applicable law,
regulation, order, judgment, decree, article of incorporation, by-law,
indenture, contract, agreement, or other undertaking to which Borrower is a
party, or which purports to be binding on Borrower or its assets and will not
result in the creation or imposition of a lien on any of its assets.
 
d. There is no action, suit, investigation, or proceeding pending or, to the
knowledge of Borrower, threatened, against or affecting Borrower or any of its
assets which, if adversely determined, would have a material adverse affect on
the financial condition of Borrower or the operation of its business.
 
7. EVENTS OF DEFAULT. An event of default will occur if any of the following
events occurs:
 
a. Failure to pay any principal or interest hereunder within sixty (60) days
after the same becomes due.
 
 
2

--------------------------------------------------------------------------------

 
 
b. Any representation or warranty made by Borrower in this Loan Agreement or in
connection with any borrowing or request for an Advance hereunder, or in any
certificate, financial statement, or other statement furnished by Borrower to
Lender is untrue in any material respect at the time when made.
 
c. The Borrower or the Parent Company shall default in the performance or
observance of any provision of any agreement or commitment (other than those
relating to Indebtedness) and such default has or might have a Material Adverse
Effect;
 
d. Default by Borrower in the observance or performance of any other covenant or
agreement contained in this Loan Agreement, other than a default constituting a
separate and distinct event of default under this Section 7.
 
e. Filing by Borrower of a voluntary petition in bankruptcy seeking
reorganization, arrangement or readjustment of debts, or any other relief under
the Bankruptcy Code as amended or under any other insolvency act or law, state
or federal, now or hereafter existing.
 
f. Filing of an involuntary petition against Borrower in bankruptcy seeking
reorganization, arrangement or readjustment of debts, or any other relief under
the Bankruptcy Code as amended, or under any other insolvency act or law, state
or federal, now or hereafter existing, and the continuance thereof for sixty
(60) days undismissed, unbonded, or undischarged.
 
g. Notwithstanding the foregoing, no event of default shall have occurred until
ten (10) days after notice thereof has been given by the Lender to Borrower in
accordance with Section 9 below.
 
8. REMEDIES. Upon the occurrence and during the continuance of an Event of
Default as defined above, Lender may (i) declare the entire unpaid principal
balance, together with accrued interest thereon, to be immediately due and
payable; and (ii) exercise all rights and remedies available under this
Agreement, the Security Agreement and applicable law. Lender may suspend or
terminate any obligation it may have hereunder to make additional Advances. To
the extent permitted by law, Borrower waives any rights to presentment, demand,
protest, or notice of any kind in connection with this Loan Agreement. No
failure or delay on the part of Lender in exercising any right, power, or
privilege hereunder will preclude any other or further exercise thereof or the
exercise of any other right, power, or privilege. The rights and remedies
provided herein are cumulative and not exclusive of any other rights or remedies
provided at law or in equity. Borrower agrees to pay all costs of collection
incurred by reason of the default, including court costs and reasonable
attorney's fees.
 
9. NOTICE. All notices, demands or other communications to be given or delivered
pursuant to the terms of this Loan Agreement shall be in writing and shall be
deemed to have been given when delivered personally to the recipient, sent to
the recipient by reputable overnight courier services (charges prepaid) or
mailed to the recipient by certified or registered mail, return receipt
requested and postage prepaid, addressed to the party to which notice is being
given as follows:
 
 
3

--------------------------------------------------------------------------------

 
 
If to Borrower:


Blair Krueger, Esq., Attorney at Law
The Krueger Group, LLP
5771 La Jolla Boulevard La Jolla, California 92037


If to Lender:


Navitas Capital, LLC
20400 Stevens Creek Blvd., Suite 700
Cupertino, CA 95014
Attn: Adam McAfee
 
10. GENERAL PROVISIONS. All representations and warranties made in this Loan
Agreement and the Note and in any certificate delivered pursuant thereto shall
survive the execution and delivery of this Loan Agreement and the making of any
loans hereunder. This Loan Agreement will be binding upon and inure to the
benefit of Borrower and Lender, their respective successors and assigns, except
that Borrower may not assign or transfer its rights or delegate its duties
hereunder without the prior written consent of Lender. This Loan Agreement, any
Note issued pursuant hereto, and all documents and instruments associated
herewith will be governed by and construed and interpreted in accordance with
the laws of the State of California. Time is of the essence hereof. This Loan
Agreement will be deemed to express, embody, and supersede any previous
understanding, agreements, or commitments, whether written or oral, between the
parties with respect to the general subject matter hereof. This Loan Agreement
may not be amended or modified except in writing signed by the parties.
 
IN WITNESS WHEREOF, this Loan Agreement has been duly executed by the parties
hereto as of the 9th day of February, 2011.
 
BORROWER:  VISION GLOBAL SOLUTIONS, INC.


 

/s/ Todd Waltz  
Todd Waltz, CEO
      LENDER:  NAVITAS CAPITAL, LLC       /s/ Adam McAfee  
Adam McAfee, Managing Member
 

 
 
 
4

--------------------------------------------------------------------------------

 
 
THIS NOTE MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED OR ASSIGNED
TO ANY US PERSON AND EVERY PURCHASER OR SUBSEQUENT HOLDER OF THIS NOTE WILL BE
REQUIRED TO CERTIFY THAT IT IS NOT A US PERSON AND IS NOT ACQUIRING THE
SECURITIES FOR THE ACCOUNT OR BENEFIT OF ANY US PERSON.


THE NOTE EVIDENCED HEREBY HAS NOT BEEN REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) AND MAY NOT BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OR ANY OTHER APPLICABLE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OR ANY OTHER APPLICABLE
SECURITIES LAW, INCLUDING STATE SECURITIES LAWS, OR PURSUANT TO AN EXEMPTION
THEREFROM, OR IN A TRANSACTION NOT SUBJECT THERETO.
 
 
 
 
5

--------------------------------------------------------------------------------

 


PROMISSORY NOTE
 

$100,000.00 Cupertino, California February 9, 2011  

 
This Promissory Note (the "NOTE") is made and executed as of the date referred
to above, by and between VISION GLOBAL SOLUTIONS, INC., a Nevada corporation
(the "BORROWER"), and NAVITAS CAPITAL, LLC, a Nevada limited liability company
("LENDER"). By this Note, the Borrower promises and agrees to pay to the order
of Lender, at 5771 La Jolla Boulevard, La Jolla, California 92037 or at such
other place as Lender may designate in writing, the principal sum of One Hundred
Thousand and 00/100 Dollars ($100,000.00), or the aggregate unpaid principal
amount of all advances made by Lender to Borrower pursuant to the terms of a
Revolving Line of Credit Agreement (the "LOAN AGREEMENT") of even date herewith,
whichever is less, together with interest thereon on the dates set forth in the
Loan Agreement.  Borrower shall pay accrued interest on the outstanding
principal balance under the Note at the interest rates and on the dates
specified in the Loan Agreement.   This Note is subject to the provisions of the
Loan Agreement.
 
Upon the occurrence and during the continuance of any one or more Events of
Default, all amounts then remaining unpaid on this Note shall become, or may be
declared to be, immediately due and payable, all as provided in the Loan
Agreement.
 
Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.
 
The Borrower hereof waives presentment for payment, protest, demand, notice of
protest, notice of dishonor, and notice of nonpayment, and expressly agrees that
this Note, or any payment hereunder, may be extended from time to time by the
Lender without in any way affecting its liability hereunder.
 
This Note and the rights and obligations of the parties under this Note shall be
governed by and construed and enforced in accordance with the laws of
California.
 
BORROWER:  VISION GLOBAL SOLUTIONS, INC.
 
 

/s/ Todd Waltz  
Todd Waltz, CEO
      LENDER:  NAVITAS CAPITAL, LLC       /s/ Adam McAfee  
Adam McAfee, Managing Member
 

 
 
6
 
 